DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 7, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 3 recites "in particular" or “particularly”. The expression "in particular" or “particularly” used in Claims 1 and 3 leave a person skilled in the art uncertain as to whether or not the features described afterwards in each case are intended to limit the scope of protection of the respective claim.
Claims 4, 7, 9, and 14 are not clearly defined. The claims attempt to define the subject matter in terms of the result to be achieved, but in so doing merely state the problem to be solved, without indicating the technical features necessary for achieving this result:
In Claim 4, when producing a piece of music, as is known, it depends on the audio mixing procedure as to whether or not the center audio signal component contains a main voice. The intended aim of reducing the main voice is able to be achieved only under the assumption that the main voice is arranged so as to be perceived centrally in a stereo audio signal through the mixing procedure. Such limitations regarding the audio signal properties are however missing in the set of features of Claim 4.
Claim 7 recites “a complete removal” of the main voice from the audio stereo signals of a piece of music. This limitation in Claim 7 merely constitutes the result to be achieved, without specifying the means that are able to lead to such a complete removal.
The further limitation of Claim 7 are both unclear and not sufficiently disclosed and therefore cannot substantiate an inventive step on their own. Furthermore, a complete removal as a desired objective in any method for reducing an original singing voice in a karaoke system is known, even if this is not readily able to be implemented.
Claim 7 defines the feature of a complete removal of a main voice from an audio stereo signal of a piece of music. The application documents disclose methods known from the prior art, such as reducing center audio signal components in a stereo audio signal, source separation and band rejection filters for an estimated frequency range in which the main voice is prevalent. Such a complete removal is however not readily able to be achieved using the known methods that are disclosed in the application documents. As is known, these methods achieve a reduction in the main voice signal components. A complete removal is thus not necessarily achieved. The application documents do not give a person skilled in the art sufficient teaching in order to implement a complete removal. It is pointed out that a complete removal is achieved only with channels to be mixed separately. However, such a system is not claimed or disclosed in the application documents as originally filed.
Claims 9 and 14 recites “an upper and a lower cut-off frequency” in order to suppress a main voice in a piece of music requires knowledge of the frequency band that is occupied by the main voice. Claims 9 and 14 are lacking features that could be used for this purpose. Such limitations regarding the audio signal properties are however missing in the sets of features of Claims 9 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (WO #2006/037197) in view of Laroche (US #6405163).

Regarding Claim 1, Rotolo discloses method for outputting an audio signal that reproduces at least part of a piece of music containing at least one main voice, in particular a singing voice, into an interior forming part of a passenger compartment of a motor vehicle via an audio-output apparatus comprising a left and a right audio-output channel (page 1, line 3 - page 3, line 6 and page 12, line 31 - page 14, line 10; Fig. 10: karaoke system in a passenger compartment of a motor vehicle outputting such a piece of music in an output format that is conventionally used, such as the stereo audio output), the method comprising:
providing an audio signal that reproduces at least part of a piece of music containing at least one main voice (Rotolo page 13, lines 16-25 discloses the DSP provides suitable music files for using the karaoke system; Fig. 10).
Rotolo may not explicitly disclose extracting an audio-signal component of the audio signal containing the at least one main voice from the audio signal, attenuating the audio-signal component containing the at least one main voice, outputting the audio signal over the left and the right audio-output channel of the audio-output apparatus, wherein the audio-signal component containing the at least one main voice is output in an attenuated manner.
However, Laroche teaches extracting an audio-signal component of the audio signal containing the at least one main voice from the audio signal (Laroche col. 1, lines 39-42 discloses a phase-vocoder removes the voice or the background instruments from a stereo recording while retaining a stereo output signal; Figs. 1-2),
attenuating the audio-signal component containing the at least one main voice (Laroche col. 2, lines 23-65 discloses since the modified spectra was attenuated at frequencies corresponding to voice, the modified stereo channels output by the IDFT, blocks 112L and 112R, will have the voice removed. However, the instruments and other sounds not panned to the center will remain in the original stereo channels so that the stereo quality of the recording will be preserved; Fig. 1),
outputting the audio signal over the left and the right audio-output channel of the audio-output apparatus, wherein the audio-signal component containing the at least one main voice is output in an attenuated manner (Laroche col. 1, lines 4-7 discloses a singer performs live in front of an audience with background music in karaoke. col. 5, lines 41-45 discloses once YL(Ωk0, t) and YR(Ωk0, t) have been reconstructed for every frequency channels, the resulting frequency domain representation is used to reconstruct the time-domain signal according to the standard phase-vocoder algorithm. Since, in a karaoke system, a singer can sing through a microphone along with the reconstructed music signals, the resulting output contains at least the singer’s voice with the music).
Rotolo and Laroche are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify karaoke system .

Regarding Claim 7, Rotolo in view of Laroche discloses method according to claim 1. But, Rotolo may not explicitly disclose wherein the audio-signal component containing the at least one main voice is attenuated by the audio-signal component containing the at least one main voice being completely removed from the audio signal.
However, Laroche teaches wherein the audio-signal component containing the at least one main voice is attenuated by the audio-signal component containing the at least one main voice being completely removed from the audio signal (Laroche col. 2, lines 23-65 discloses since the modified spectra was attenuated at frequencies corresponding to voice, the modified stereo channels output by the IDFT, blocks 112L and 112R, will have the voice removed. However, the instruments and other sounds not panned to the center will remain in the original stereo channels so that the stereo quality of the recording will be preserved; Fig. 1).
Rotolo and Laroche are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify karaoke system used in vehicles (as taught by Rotolo) for a phase-vocoder to remove the voice or the background instruments from a stereo recording while retaining a stereo output signal (as taught by Laroche, col. 1, lines 39-42) to more effectively discriminate, based on .

Regarding Claim 8, Rotolo in view of Laroche discloses method according to claim 1. But, Rotolo may not explicitly disclose wherein the audio-signal component containing the at least one main voice is attenuated by the audio-signal component being filtered out of the audio signal by a filter apparatus.
However, Laroche teaches wherein the audio-signal component containing the at least one main voice is attenuated by the audio-signal component being filtered out of the audio signal by a filter apparatus (Laroche col. 2, lines 23-65 discloses since the modified spectra was attenuated at frequencies corresponding to voice, the modified stereo channels output by the IDFT, blocks 112L and 112R, will have the voice removed. However, the instruments and other sounds not panned to the center will remain in the original stereo channels so that the stereo quality of the recording will be preserved; Fig. 1).
Rotolo and Laroche are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify karaoke system used in vehicles (as taught by Rotolo) for a phase-vocoder to remove the voice or the background instruments from a stereo recording while retaining a stereo output signal (as taught by Laroche, col. 1, lines 39-42) to more effectively discriminate, based on the frequency contents, the voice from other instruments also panned in the center (Laroche, col. 1, lines 42-45).

Claims 11-13 are rejected for the same reasons as set forth in Claims 1-2 and 8.
15, Rotolo in view of Laroche discloses method according to claim 1. But, Rotolo may not explicitly disclose wherein the audio signal is a stereo signal.
However, Laroche teaches wherein the audio signal is a stereo signal (Laroche col. 2, lines 23-32 discloses the left and right stereo channels of a stereo recording are input to discrete Fourier transform blocks 102L and 102R; Fig. 1).
Rotolo and Laroche are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify karaoke system used in vehicles (as taught by Rotolo) for a phase-vocoder to remove the voice or the background instruments from a stereo recording while retaining a stereo output signal (as taught by Laroche, col. 1, lines 39-42) to more effectively discriminate, based on the frequency contents, the voice from other instruments also panned in the center (Laroche, col. 1, lines 42-45).

Regarding Claim 15, Rotolo in view of Laroche discloses motor vehicle, comprising a device according to claim 11 (Rotolo page 13, lines 1-4 discloses the electronic module 14 is to receive commands from the karaoke unit 13, 103 123, decode them, produce sounds, effects, play songs, mix two or more sounds, amplify the resulting sound for output through the vehicle's speakers 7, plus evaluating user's performance; Fig. 10).

Regarding Claim 16, Rotolo in view of Laroche discloses method according to claim 1, wherein the at least one main voice is a singing voice (Rotolo page 20, lines 16-18 discloses the device can also be used as a vocal karaoke to evaluate rhythm, .

Claim 19 is rejected for the same reasons as set forth in Claim 16.

Claims 2-6, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (WO #2006/037197) in view of Laroche (US Patent #6405163) further in view of Neoran (US #2011/0038485).

Regarding Claim 2, Rotolo in view of Laroche discloses method according to claim 1, but may not explicitly disclose wherein before extracting the audio-signal component containing the at least one main voice, splitting the provided audio signal into a plurality of audio-signal components takes place, wherein one audio-signal component obtained by splitting the audio signal contains the at least one main voice.
However, Neoran (abstract; Figs. 1-5) teaches wherein before extracting the audio-signal component containing the at least one main voice, splitting the provided audio signal into a plurality of audio-signal components takes place (Neoran ¶0024 discloses apply center detector and/or output matrix to split stereo signal L, R into 3 channels Lx, Rx, and Cx),
wherein one audio-signal component obtained by splitting the audio signal contains the at least one main voice (Neoran ¶0016 discloses through the audio input interface, the audio processing circuit can be adapted for receiving a 2-channels stereo audio signal. The audio processing module can be adapted for determining an output mono audio signal representing the center sound and a stereo audio signal representing the stereo sound without the center).
.

Regarding Claim 3, Rotolo in view of Laroche and Neoran discloses method according to claim 2. But, Rotolo in view of Laroche may not explicitly disclose wherein the provided audio signal is split into a center audio-signal component, a left audio-signal component, which is particularly perceived by the listener to the left of the main voice or the center audio-signal component, and a right audio-signal component, which is particularly perceived by the listener to the right of the main voice or the center audio-signal component.
However, Neoran (Figs. 1-5) teaches wherein the provided audio signal is split into a center audio-signal component, a left audio-signal component, which is particularly perceived by the listener to the left of the main voice or the center audio-signal component, and a right audio-signal component, which is particularly perceived by the listener to the right of the main voice or the center audio-signal component (Neoran ¶0037 discloses Stereo Width-The perceived angular span between the leftmost and the rightmost phantom images in a stereo image).
.

Regarding Claim 4, Rotolo in view of Laroche and Neoran discloses method according to claim 3. But, Rotolo in view of Laroche may not explicitly disclose wherein the center audio-signal component contains the at least one main voice.
However, Neoran (Figs. 1-5) teaches wherein the center audio-signal component contains the at least one main voice (Neoran ¶0016 discloses through the audio input interface, the audio processing circuit can be adapted for receiving a 2-channels stereo audio signal. The audio processing module can be adapted for determining an output mono audio signal representing the center sound and a stereo audio signal representing the stereo sound without the center).
Rotolo, Laroche and Neoran are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke system used in vehicles of Rotolo in view of Laroche in light of the teachings of .

Regarding Claim 5, Rotolo in view of Laroche and Neoran discloses method according to claim 3. But, Rotolo in view of Laroche may not explicitly disclose wherein the left audio-signal component is output over the left audio-output channel of the audio-output apparatus and the right audio-signal component is output over the right audio-output channel of the audio-output apparatus.
However, Neoran teaches wherein the left audio-signal component is output over the left audio-output channel of the audio-output apparatus and the right audio-signal component is output over the right audio-output channel of the audio-output apparatus (Neoran Fig. 2).

Regarding Claim 6, Rotolo in view of Laroche and Neoran discloses method according to claim 2. But, Rotolo in view of Laroche may not explicitly disclose wherein the provided audio signal is split into a plurality of audio-signal components by a source-separation apparatus.
However, Neoran teaches wherein the provided audio signal is split into a plurality of audio-signal components by a source-separation apparatus (Neoran ¶0008 discloses a more practical approach would be to separate only center sources from side sources; Fig. 2: center separation 202).
.

Regarding Claim 9, Rotolo in view of Laroche discloses method according to claim 8, but may not explicitly disclose wherein a filter apparatus comprising an upper and a lower cut-off frequency is used, wherein the upper and the lower cut-off frequency of the filter apparatus are selected such that frequency components of the main voice to be filtered out are filtered out.
However, Neoran teaches wherein a filter apparatus comprising an upper and a lower cut-off frequency is used, wherein the upper and the lower cut-off frequency of the filter apparatus are selected such that frequency components of the main voice to be filtered out are filtered out (Neoran ¶0053 discloses the envelope follower in a center detector module can include an absolute value operation followed by a low-pass filter. ¶0054 discloses the smoothing filter in a center detector module may include a low-pass filter. ¶0066 discloses the audio processing circuit can further include one or more of the following: .
Rotolo, Laroche and Neoran are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke system used in vehicles of Rotolo in view of Laroche in light of the teachings of Neoran for the internal stereo processing procedure to include stereo enhancement or stereo virtualization effects, and/or the internal mono processing procedure to include voice enhancement effects (as taught by Neoran, ¶0049) that can be advantageous in sound production and reproduction, for example, by virtue of allowing to obtain backward compatibility of the 3-channels output with the conventional stereo input in both while obtaining good separation between center and sides (Neoran, ¶0023).

Claim 14 is rejected for the same reasons as set forth in Claim 9.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotolo (WO #2006/037197) in view of Laroche (US Patent #6405163) further in view of Otsubo (US Patent #4953212).

Regarding Claim 17, Rotolo in view of Laroche discloses method according to claim 8, but may not explicitly disclose wherein the filter apparatus is a stop filter apparatus.
However, Otsubo teaches wherein the filter apparatus is a stop filter apparatus (Otsubo col. 1, lines 57-60 discloses a stereo voice changing circuit 3 has band eliminating filters [BEFs] 3A and 3B for removing an intermediate frequency range such .
Rotolo, Laroche and Otsubo are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the karaoke system used in vehicles of Rotolo in view of Laroche in light of the teachings of Otsubo to switch the switching signal for discriminating a control signal reproducing control information of a reproducing disk and controlling the transmission of an output signal of a microphone input detecting circuit in accordance with the output signal of the auto voice switch (as taught by Otsubo, col. 9, lines 29-34) to provide an auto voice changing apparatus for performing the initial operation thereof by a simple operation (Otsubo, col. 3, lines 32-35).

Regarding Claim 18, Rotolo in view of Laroche and Otsubo discloses method according to claim 17. But may not explicitly disclose wherein the stop filter apparatus is a band-stop filter apparatus.
However, Otsubo teaches wherein the stop filter apparatus is a band-stop filter apparatus (Otsubo col. 1, lines 57-60 discloses a stereo voice changing circuit 3 has band eliminating filters [BEFs] 3A and 3B for removing an intermediate frequency range such as 200 Hz to 4 KHz for example from the music signals of the left and right channels; Fig. 3).
Rotolo, Laroche and Otsubo are analogous art as they pertain to karaoke entertainment system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651